PER CURIAM.
This cause is before us on appeal from an order of the judge of compensation claims finding that claimant’s Group G streptococcal infection was a compensable industrial injury under the exposure theory set forth by this court in Festa v. Teleflex, 382 So.2d 122 (Fla. 1st DCA 1980). After careful examination of the record, we must agree with the employer and carrier that claimant has failed to carry her burden of presenting clear evidence of a causal relationship between her employment and the infection. See Harris v. Joseph’s of Greater Miami, 122 So.2d 561 (Fla.1960); City of Fort Lauderdale v. Lindie, 496 So.2d 168 (Fla. 1st DCA 1986); and City of Tamarac v. Varellan, 463 So.2d 479 (Fla. 1st DCA 1985); compare Florida Power Corporation v. Stenholm, 577 So.2d 977 (Fla. 1st DCA 1991). REVERSED.
BOOTH, BARFIELD and ALLEN, JJ., concur.